DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed over the prior arts of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior arts of record fail to teach either singly or in combination an imaging apparatus comprising and wherein the second green pixels have the same characteristics as the first green pixels, the imaging apparatus comprising: the interpolation operation generating a first interpolated value corresponding to the first values and a second interpolated value corresponding to the second values, wherein a first center of gravity represented by the first interpolated value and a second center of gravity represented by the second interpolated value match each other; and a G-step detecting circuit configured to calculate a difference between the first interpolated value and the second interpolated value. 
Regarding claim 6, 
Regarding claim 8, the prior arts of record fail to teach either singly or in combination an image processing method comprising: where the second green pixels have the same characteristics as the first green pixels, and performing an interpolation operation by using a plurality of the first values and a plurality of the second values calculated for the plurality of predetermined image areas, wherein a first center of gravity represented by the first interpolated value and a second center of gravity represented by the second interpolated value match each other; and calculating a difference between the first interpolated value and the second interpolated value. 
Regarding claim 10, the prior arts of record fail to teach either singly or in combination a computer readable recording medium that records an image processing program for causing a computer to execute: where the second green pixels have the same characteristics as the first green pixels, wherein a first center of gravity represented by the first interpolated value and a second center of gravity represented by the second interpolated value match each other; and calculating a difference between the first interpolated value and the second interpolated value. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DON J WILLIAMS/Examiner, Art Unit 2878 




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878